DETAILED ACTION
Claims 1-29 are pending in this application.
Claims 21, 25 and 28 are objected to.
Claims 1-20, 22-24, 26-27 and 29 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 21 recites the limitation “storing the data in any one of the page buffer and the write buffer based on a result of comparing a size of data stored in the page buffer with a first size, and wherein the first size is a size of data capable of being stored in a single physical page”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 00185-00186].  Said limitations, in combination with the other recited limitations of claim 21, are not taught or suggested by the prior art of record.
which teaches storing data in the page buffer and RAM when the size of data stored in RAM is equal to whole data but does not teach whole data being equal to a single physical page, or comparing the size of data stored in page buffer to the size of a single physical page.
Claim 25 recites the limitation “wherein the memory controller is configured to transmit data stored in the write buffer to the page buffer after programming the data stored in the page buffer to the memory cell array”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 16 and P. 00278-281].  Said limitations, in combination with the other recited limitations of claim 25, are not taught or suggested by the prior art of record.
The closest prior art of record is Jun et al. (U.S. PGPub No. 2015/0301941) which teaches storing data in RAM to the page buffer and then data in the page buffer to memory when the size of data stored in RAM is equal to whole data but does not teach transmitting data from page buffer to memory before storing data from RAM to page buffer.
Claim 28 recites the limitation “when the amount of data stored in the write buffer is greater than or equal to a second preset amount then the data stored in the page buffer is programmed to the memory cell array after the amount of data stored in the page buffer is greater than or equal to the first preset amount of data”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 16 and P. 00275-281].  Said limitations, in combination with the other recited limitations of claim 28, are not taught or suggested by the prior art of record.
The closest prior art of record is Jun et al. (U.S. PGPub No. 2015/0301941) which teaches storing data in RAM to the page buffer and then programming data in the page buffer to memory cells when the size of data stored in RAM is equal to whole data but does not teach determining if the amount of data in the page buffer is equal to whole data before programming data from the page buffer to the memory cells.

Claim Construction
The present application contains contingent limitations. Applicant is reminded that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 211.04(II).
	It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively in order to give the claims their proper weight. For example in claim 22 affirmatively claim that “in response to a size of the data stored in the write buffer being equal to or greater than a preset second size, programming data stored in the page buffer and data stored in the write buffer to the memory cell array”. However, this will lead to further issues with the dependent claims when trying to claim the alternative. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 29 
Claim 1 recites the limitation "the state of the write buffer" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-19 depend from claim 1, and are rejected for at least the same reasons as claim 1. 
Claim 29 recites the limitation “the first preset amount of data” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 4-5, 20, 22-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (U.S. PGPub No. 2015/0301941) in view of Simeonescu et al. (U.S. PGPub No. 2015/0286438).

Claim 1
Jun (2015/0301941) teaches:
A storage device comprising: FIG. 1 memory system 1000
a memory device comprising a memory cell array and a page buffer; and FIG. 3 nonvolatile memory 1100 includes array 1110 and page buffer 1130 
a memory controller comprising a write buffer, FIG. 1 controller 1300 and RAM 1200; P. 0106 RAM 1200 used as a buffer 1 
[…] wherein the memory controller further comprises a write operation controller configured to provide data provided from a host to any one of the page buffer and the write buffer in response to the […] signal, and P. 0046 controller 1300 may receive data from an external host EX, to be programmed to RAM 1200 or nonvolatile memory 1100; P. 0090-92 and FIG. 7 controller 1300 determines if program data is whole data in S220. If yes, the program data is loaded into page buffer 1130. If no, the program data is loaded into RAM 1200 (write buffer)
wherein the memory controller further comprises a write operation controller configured to […] control the memory device to program data stored in the page buffer to the memory cell array based on the state of the write buffer. FIG. 11 and P. 0109-110 and FIG. 11 controller 1300 determines if data accumulated in RAM 1200 is whole data (analogous to determining a state of the write buffer), if it is S330=Yes then the data in RAM 1200 is first loaded to page buffer 1130 (page buffer) in S340, then loaded to nonvolatile memory array 1100 in S350
1 Jun discloses the claimed invention except for the write buffer being part of the memory controller.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Jun, since applicant has not disclosed that having the write buffer being part of the memory controller solves any stated problem or is for any particular purpose or advantage and it appears that the invention would perform equally well with the memory controller and write buffer being separate but in communication and additionally, use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice; In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [see MPEP 2144.04 V B].
Jun does not explicitly teach generating a page buffer state signal from determining a state of the page buffer, providing the page buffer state signal to the memory controller, and sending host data to the page buffer based on the page buffer state signal.
Simeonescu (2015/0286438) teaches:
[…] wherein the memory device further comprises a page buffer state determiner P. 0067 driver 500 may be loaded in storage elements coupled to processor 210 
configured to generate a page buffer state signal based on a result of determining a state of the page buffer and provide the page buffer state signal to the memory controller, and FIG. 2 controller 200 includes processor 210 and I/O cache 236 (page buffer); P. 0073-74 global count logic 516 determines the number of rows currently buffered in I/O cache 236 (state of page buffer) and stores it in a counter 640, mode/route logic 515 (page buffer state determiner) directs processor 210 to select the fast path/non-fast path based on the value of the counter compared to queue depth thresholds; FIG. 8 and P. 0080-81 a non-fast path flag is set when the I/O cache 236 is utilized, a write-through flag is set when bypassing I/O cache (either flag could be considered a page buffer state signal)
wherein the memory controller further comprises a write operation controller configured to provide data provided from a host to any one of the page buffer and the write buffer in response to the page buffer state signal, and […] P. 0080-81 and FIG. 8 when the non-fast path flag is set (page buffer state signal) controller 200 is directed to use I/O cache 236 (page buffer), when the write-through flag is set, controller bypasses the I/O cache; Note: the claim only requires data to be provided to one of the page buffer and write buffer in response to the state signal; P. 0058 and FIG. 2 the processor 210 within controller 210 further includes cache logic for managing data transfer between host 100 and cache 250 (write buffer)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Jun with the generating a page buffer state signal from determining a state of the page buffer, providing the page buffer state signal to the memory controller, and sending host data to the page buffer based on the page buffer state signal taught by Simeonescu
The motivation being to improve overall throughput and latency (See Simeonescu P. 0049)

Therefore it would have been obvious to combine Jun with Simeonescu to obtain the invention as recited in claims 1 and 4-5. 
	
Claim 4
Simeonescu (2015/0286438) teaches:
The storage device according to claim 1, wherein the page buffer state determiner generates the page buffer state signal that is enabled or disabled depending on a result of comparing a size of the data stored in the page buffer with a first size. P. 0074 and FIG. 2 when the queue depth (state of page buffer) is below the first threshold value, the storage controller 200 uses a write back mode of operation that engages the I/O cache 236 (page buffer). When the queue depth exceeds a high queue depth threshold, the storage controller 200 uses a write-through mode of operation that bypasses the I/O cache 236

Claim 5
Simeonescu (2015/0286438) teaches:
The storage device according to claim 4, wherein, when the size of the data stored in the page buffer is equal to or greater than the first size, the page buffer state determiner generates the page buffer state signal that is enabled. P. 0073-74 global count logic 516 determines the number of rows currently buffered in I/O cache 236 (size of the data stored in the page buffer) and stores it in a counter 640, if the counter value is above a second threshold value (first size), the I/O data is directed to bypass the cache and use a fast path; P. 0081 a write-through flag is set for I/O cache bypass

Claim 20
Jun (2015/0301941) teaches:
A method of operating a storage device FIG. 1 memory system 1000
comprising a memory device including a page buffer, and FIG. 3 nonvolatile memory 1100 includes array 1110 and page buffer 1130 
a memory controller including a write buffer, FIG. 1 controller 1300 and RAM 1200; P. 0106 RAM 1200 used as a buffer 1 
the method comprising: storing data provided from a host in any one of the page buffer and the write buffer based on a state of the page buffer; and P. 0046 controller 1300 may receive data from an external host EX, to be programmed to RAM 1200 or nonvolatile memory 1100; P. 0090-92 and FIG. 7 controller 1300 determines if program data is whole data in S220. If yes, the program data is loaded into page buffer 1130. If no, the program data is loaded into RAM 1200 (write buffer)
programming data stored in the page buffer and the write buffer to a memory cell array of the memory device based on a state of the write buffer. FIG. 11 and P. 0109-110 and FIG. 11 controller 1300 determines if data accumulated in RAM 1200 is whole data (analogous to determining a state of the write buffer), if it is S330=Yes then the data in RAM 1200 is first loaded to page buffer 1130 (page buffer) in S340, then loaded to nonvolatile memory array 1100 in S350
1 Jun discloses the claimed invention except for the write buffer being part of the memory controller.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Jun, since applicant has not disclosed that having the write buffer being part of the memory controller solves any stated problem or is for any particular purpose or advantage and it appears that the invention would perform equally well with the memory controller and write buffer being separate but in communication and additionally, use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [see MPEP 2144.04 V B].
Jun does not explicitly teach storing host data in one of the page buffer or write buffer based on a state of the page buffer.
Simeonescu (2015/0286438) teaches:
[…] storing data provided from a host in any one of the page buffer and the write buffer based on a state of the page buffer; and P. 0073-74 global count logic 516 determines the number of rows currently buffered in I/O cache 236 (state of page buffer) and stores it in a counter 640, mode/route logic 515 directs processor 210 to select the fast path/non-fast path based on the value of the counter compared to queue depth thresholds; P. 0080-81 and FIG. 8 when the non-fast path flag is set  controller 200 is directed to use I/O cache 236 (page buffer), when the write-through flag is set, controller bypasses the I/O cache; Note: the claim only requires data to be provided to one of the page buffer and write buffer in based on the state signal; P. 0058 and FIG. 2 the processor 210 within controller 210 further includes cache logic for managing data transfer between host 100 and cache 250 (write buffer)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Jun with the generating a page buffer state signal from determining a state of the page buffer, providing the page buffer state signal to the memory controller, and sending host data to the page buffer based on the page buffer state signal taught by Simeonescu
The motivation being to improve overall throughput and latency (See Simeonescu P. 0049)
The systems of Jun and Simeonescu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.


Claim 22
Jun (2015/0301941) teaches:
The method according to claim 20, wherein the programming comprises programming data stored in the page buffer and data stored in the write buffer to the memory cell array when a size of the data stored in the write buffer is equal to or greater than a preset second size. P. 0109-110 and FIG. 11 if data accumulated in the RAM 1200 is whole data (second size) at S330, if S330=Yes then data in RAM 1200 is loaded to page buffer 1130 (page buffer) in S340, then loaded from page buffer 1130 to nonvolatile memory array 1100 in S350. Note: the claim contains contingent limitations

Claim 23
Simeonescu (2015/0286438) teaches:
The method according to claim 20, wherein the state of the page buffer is determined based on an amount of data stored in the page buffer, and P. 0073-74 global count logic 516 determines the number of rows currently buffered in I/O cache 236 (amount of data stored in the page buffer) and stores it in a counter 640, the counter value is compared to a second threshold value 
Jun (2015/0301941) teaches:
wherein the state of the write buffer is determined based on an amount of data stored in the write buffer. P. 0109-110 and FIG. 11 it is determined if data accumulated in the RAM 1200 (amount of data stored in the write buffer) is whole data at S330

Claim 24

A storage device comprising: FIG. 1 memory system 1000
a memory device comprising a memory cell array and a page buffer; and FIG. 3 nonvolatile memory 1100 includes array 1110 and page buffer 1130
a memory controller comprising a write buffer, FIG. 1 controller 1300 and RAM 1200; P. 0106 RAM 1200 used as a buffer 1
 […] wherein the memory controller is configured to provide data to any one of the page buffer and the write buffer […], and P. 0046 controller 1300 may receive data from an external host EX, to be programmed to RAM 1200 or nonvolatile memory 1100; P. 0090-92 and FIG. 7 controller 1300 determines if program data is whole data in S220. If yes, the program data is loaded into page buffer 1130. If no, the program data is loaded into RAM 1200 (write buffer)
control the memory device to program the data stored in the page buffer to the memory cell array based on an amount of data stored in the write buffer. FIG. 11 and P. 0109-110 controller 1300 determines if data accumulated in RAM 1200 is whole data (analogous to determining a state of the write buffer), if it is S330=Yes then the data in RAM 1200 is first loaded to page buffer 1130 (page buffer) in S340, then loaded to nonvolatile memory array 1100 in S350
1 Jun discloses the claimed invention except for the write buffer being part of the memory controller.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Jun, since applicant has not disclosed that having the write buffer being part of the memory controller solves any stated problem or is for any particular purpose or advantage and it appears that the invention would perform equally well with the memory controller and write buffer being separate but in communication and additionally, use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [see MPEP 2144.04 V B].
Jun does not explicitly teach providing host data to any one of the page buffer and the write buffer based on the determined amount of data stored in the page buffer.
Simeonescu (2015/0286438) teaches:
[…] wherein the memory device is configured to determine an amount of data stored in the page buffer, and FIG. 2 controller 200 includes processor 210 and I/O cache 236 (page buffer); P. 0073-74 global count logic 516 determines the number of rows currently buffered in I/O cache 236 (page buffer) and stores it in a counter 640
wherein the memory controller is configured to provide data to any one of the page buffer and the write buffer based on the amount of data stored in the page buffer, and […] P. 0073-74 mode/route logic 515 directs processor 210 to select the fast path/bypass mode or non-fast path based on the value of the counter compared to queue depth thresholds; P. 0080-81 and FIG. 8 when the non-fast path flag is set (page buffer state signal) controller 200 is directed to use I/O cache 236 (page buffer), when the write-through flag is set, controller bypasses the I/O cache; Note: the claim only requires data to be provided to one of the page buffer and write buffer in response to the state signal; P. 0058 and FIG. 2 the processor 210 within controller 210 further includes cache logic for managing data transfer between host 100 and cache 250 (write buffer)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Jun with providing host data to any one of the page buffer and the write buffer based on the determined amount of data stored in the page buffer taught by Simeonescu
The motivation being to improve overall throughput and latency (See Simeonescu P. 0049)

Therefore it would have been obvious to combine Jun with Simeonescu to obtain the invention as recited in claims 24-

Claim 26
Simeonescu (2015/0286438) teaches:
The storage device according to claim 24, wherein the memory controller provides the data provided from a host to any one of the page buffer and the write buffer. P. 0067 and FIG. 5 driver 500 may be loaded in storage elements coupled to processor 210 (within controller); P. 0080-81 and FIG. 8 when the non-fast path flag is set (page buffer state signal) controller 200 is directed to use I/O cache 236 (page buffer), when the write-through flag is set, controller bypasses the I/O cache; Note: the claim only requires data to be provided to one of the page buffer and write buffer in response to the state signal; P. 0058 and FIG. 2 the processor 210 within controller 210 further includes cache logic for managing data transfer between host 100 and cache 250 (write buffer)

Claim 27
Simeonescu (2015/0286438) teaches:
The storage device according to claim 26, wherein when the amount of data stored in the page buffer is greater than or equal to a first preset amount of data then the data provided from the host is stored in the write buffer. P. 0073-74 global count logic 516 determines the number of rows currently buffered in I/O cache 236 (amount of data stored in page buffer) and stores it in a counter 640, if the counter value is above a second threshold value (first size), the I/O data is directed to bypass the cache and use a fast path; P. 0062 hot data would still be stored in cache 250 (write buffer)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. PGPub No. 2020/0042232) teaches bypassing a controller buffer when writing data to non-volatile memory

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133